USDC IN/ND case 1:20-cr-00042-HAB-SLC document 70 filed 02/17/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       Cause No. 1:20-CR-42-HAB
                                               )
ADAM McGIBNEY                                  )

                                     OPINION AND ORDER

       Following his arrest and indictment on a single charge of possession of an unregistered

firearm in violation of 26 U.S.C. §§ 5841 and 5861(d), Defendant was ordered detained by

Magistrate Judge Susan Collins. (ECF No. 14). That order was later upheld on review by this

Court. (ECF No. 27). Now, after seven months of detention, Defendant has again moved this Court

to review the order of detention. (ECF No. 55). Defendant’s renewed motion has been fully briefed

(see ECF Nos. 58, 69), and the United States Probation Office has issued a Second Addendum to

the Pretrial Services Report (ECF No. 68) setting forth proposed conditions for pretrial release.

Having considered the information provided by Defendant in his renewed motion, the proposed

conditions for pretrial release, and the evidence adduced at the recent evidentiary hearing on

Defendant’s motions to suppress, the Court concludes that pretrial detention is no longer

appropriate. As such, his Motion to Reconsider Order of Detention will be granted.

       Title 18 U.S.C. § 3145(b) permits a defendant to file a motion seeking review or revocation

of a detention order when the defendant has been “ordered detained by a magistrate judge, or by a

person other than a judge of a court having original jurisdiction over the offense and other than a

Federal appellate court [.]” Section 3145(b) does not require that new evidence or information be

available before a detention order can be reconsidered and revoked, id., and “[t]he standard of

review for the district court’s review of a magistrate judge’s detention . . . order . . . is de novo.”
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 70 filed 02/17/21 page 2 of 5


United States v. Cisneros, 328 F.3d 610, 616 n. 1 (10th Cir. 2003). “When the district court acts

on a motion to revoke or amend a magistrate’s pretrial detention order, the district court acts de

novo and must make an independent determination of the proper pretrial detention or conditions

for release.” United States v. Rueben, 974 F.2d 580, 585–86 (5th Cir. 1992); see also United States

v. Maull, 773 F.2d 1479, 1481 (8th Cir. 1985); United States v. Sallay, 2011 WL 1344288 at *4

(N.D. Ind. April 8, 2011); United States v. Stephens, 2007 WL 2164248 at *3 (N.D. Ind. July 25,

2007); United States v. Boxley, 2007 WL 79176 at * 1 (N.D. Ind. Jan. 8, 2007); United States v.

McManus, 2006 WL 3833314 at *1 (N.D. Ind. Dec. 5, 2006).

       The Bail Reform Act (“BRA”) limits the circumstances under which a district court may

order pretrial detention. See United States v. Friedman, 837 F.2d 48, 49 (2d Cir. 1988). “When a

motion for pretrial detention is made, the court engages in a two-step analysis: first, the judicial

officer determines whether one of ten conditions exists for considering a defendant for pretrial

detention; second, after a hearing, the judicial officer determines whether the standard for pretrial

detention is met.” United States v. Thomas, 2011 WL 5386773 at *3 (S.D. Ind. Nov. 7, 2011)

(citing Friedman, 837 F.2d at 49). There is no doubt that one of the ten threshold conditions for

considering pretrial detention is met in this case. Defendant is alleged to have committed a crime

that involves the possession of a firearm, see 18 U.S.C. § 3142(f)(1)(E), and the government’s

proffer was sufficient to demonstrate those allegations by a preponderance of the evidence. See

Thomas, 2011 WL 5386773 at *3 (citing Friedman, 837 F.2d at 49; United States v. DeBeir, 16

F.Supp.2d 592, 595 (D. Md. 1998); United States v. Carter, 996 F.Supp. 260, 265 (W.D.N.Y.

1998)). The dispute, then, is over whether the standard for pretrial detention is met.

       “Pretrial detention is allowed only after the court holds a hearing and finds that ‘no

condition or combination of conditions will reasonably assure the appearance of the person as



                                                 2
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 70 filed 02/17/21 page 3 of 5


required and the safety of any other person and the community.’” Miller v. Hastings, 87 Fed. Appx.

585, 586 (7th Cir. 2004) (citing 18 U.S.C. § 3142(e)). Detention may be based on a showing of

either dangerousness or risk of flight; proof of both is not required. United States v. Fortna, 769

F.2d 243, 249 (5th Cir. 1985). The Government bears the burden of proving that the defendant is

either a flight risk or a danger to the community. United States v. Daniels, 772 F.2d 382, 383 (7th

Cir. 1985). With respect to reasonably assuring the safety of any other person and the community,

the United States bears the burden of proving its allegations by clear and convincing evidence. 18

U.S.C. § 3142(f); United States v. Salerno, 481 U.S. 739 (1987). Clear and convincing evidence

is something more than a preponderance of the evidence but less than proof beyond a reasonable

doubt. Addington v. Texas, 441 U.S. 418, 431–33 (1979). With respect to reasonably assuring the

appearance of the defendant, the United States bears the burden of proof by a preponderance of

the evidence. United States v. Portes, 786 F.2d 758, 765 (7th Cir. 1985); United States v. Liebowitz,

652 F.Supp. 591, 596 (N.D. Ind. 1987).

       The specific factors to be considered in a detention ruling are set forth in 18 U.S.C. §

3142(g):

       Factors to be considered. -- The judicial officer shall, in determining whether there
       are conditions of release that will reasonably assure the appearance of the person
       as required and the safety of any other person and the community, take into account
       the available information concerning—

               (1)     the nature and circumstances of the offense charged, including
                       whether the offense is a crime of violence, a violation of section
                       1591, a Federal crime of terrorism, or involves a minor victim or a
                       controlled substance, firearm, explosive, or destructive device;

               (2)     the weight of the evidence against the person;

               (3)     the history and characteristics of the person, including—

                       (A)     the person's character, physical and mental condition, family
                               ties, employment, financial resources, length of residence in

                                                 3
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 70 filed 02/17/21 page 4 of 5


                               the community, community ties, past conduct, history
                               relating to drug or alcohol abuse, criminal history, and
                               record concerning appearance at court proceedings; and

                       (B)     whether, at the time of the current offense or arrest, the
                               person was on probation, on parole, or on other release
                               pending trial, sentencing, appeal, or completion of sentence
                               for an offense under Federal, State, or local law; and

                (4)    the nature and seriousness of the danger to any person or the
                       community that would be posed by the person's release.

       The Court incorporates, by reference, its discussion on the first and third considerations

from its prior order on Defendant’s detention (ECF No. 27). The Court recognizes that Defendant

has devoted much of his motion to reconsider on his history and characteristics. It has reviewed

the declarations and letters submitted on his behalf and has evaluated his denial of membership in

the Boogaloo organization. Simply put, the Court is unmoved. That Defendant has friends who are

willing to speak well of him is unremarkable. Moreover, the Court finds Defendant’s pre-detention

endorsement of Boogaloo ideology far more compelling than his post-detention denials. The Court

continues to be troubled by Defendant’s pro-revolution, anti-federal law enforcement sentiments

and, as such, continues to find that Defendant’s history and characteristics are a “mixed bag.” (ECF

No. 27 at 9).

       The Court finds, however, that the other two considerations have changed in Defendant’s

favor. First, the United States Probation Office, the entity that would be responsible for monitoring

Defendant in the event of his pretrial release, has changed its evaluation of Defendant’s danger to

the community. After speaking with Defendant’s counsel and the Assistant United States Attorney,

the Probation Officer has determined that “there are conditions that would assure the appearance

of the defendant at future Court Hearing [sic] and would also protect the community.” (ECF No.

68 at 1). Significantly, these conditions include obtaining a residence in the district and submitting



                                                  4
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 70 filed 02/17/21 page 5 of 5


to location monitoring. (Id. at 2–3). The Court values the opinions of the probation professionals

and gives their evaluations significant weight.

       Just as importantly, the Court has reevaluated the weight of the Government’s evidence

following the evidentiary hearing on Defendant’s motions to suppress, held on February 12, 2021.

While the Court is withholding ruling on Defendant’s suppression motions until the parties have

had an opportunity to fully brief the issues, the Court has grave concerns about the credibility of

Indiana State Police Officer George Youpel. With Officer Youpel being the only witness

supporting the propriety of the initial traffic stop, his credibility issues call into question the

entirety of the Government’s case. Again, the Court is not pre-determining the suppression issue,

but it is no longer comfortable holding Defendant while the pre-trial motions are pending.

       Having considered the arguments and evidence presented, the Court can no longer

conclude that there are “no condition or combination of conditions [that] will reasonably assure

the appearance of the person as required and the safety of any other person and the community.”

As such, the Court concludes that pre-trial detention is no longer appropriate. Defendant’s motion

to reconsider is, therefore, granted.

       For the foregoing reasons, Defendant’s Motion to Reconsider Order of Detention (ECF No.

55) is GRANTED. Defendant is ORDERED released to the supervision of the United States

Probation Department. During his period of pretrial release, Defendant will abide by the conditions

set forth in the Second Addendum to the Pretrial Services Report (ECF No. 68 at 2–3).

         SO ORDERED on February 17, 2021.


                                                   s/ Holly A. Brady
                                                  JUDGE HOLLY A. BRADY
                                                  UNITED STATES DISTRICT COURT




                                                   5
